                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TANYA M. BOECKMAN,

                   Plaintiff,
                                                    Case No. 21-cv-530-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 2 at 1. The plaintiff’s only listed source of

income is $1,500 per month from “daughter.” Id. at 2. The plaintiff lists

monthly expenses totaling $1,150 ($550 rent, $600 other household expenses).


                                         1
Id. Under other monthly expenses, the plaintiff lists $8,500 in “medical.” Id. at

3. The court assumes that is not a monthly expense, rather it is total amount

the plaintiff owes and that she makes some monthly payment toward that debt.

The plaintiff owns a 2019 Toyota Corolla worth approximately $10,000, she

does not own her home or any other property of value, and she has no cash on

hand or in a checking or savings account. Id. at 3-4. The plaintiff has

demonstrated that she cannot pay the $350 filing fee and $52 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint indicates that the plaintiff was denied Social

Security benefits for lack of disability, that she is disabled, and that the

conclusions and findings of fact by the Commissioner when denying benefits

are not supported by substantial evidence and are contrary to federal law and

regulations. Dkt. No. 1 at 1-2. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

                                          2
a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 27th day of April, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
